DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
	The 35 U.S.C. 102(a)(1) rejection of claims 1-4, 6, 8 and 13 as anticipated by Bin of record in the previous Office Action mailed on 8/5/2021 has been withdrawn due to the Applicant’s amendment filed on 11/5/2021.
The 35 U.S.C. 103 rejection of claims 9 and 19 as being unpatentable over Bin of record in the previous Office Action mailed on 8/5/2021 has been withdrawn due to the Applicant’s amendment filed on 11/5/2021.
The 35 U.S.C. 103 rejection of claims 10 and 11 as being unpatentable over Bin in view of Fry et al. of record in the previous Office Action mailed on 8/5/2021 has been withdrawn due to the Applicant’s amendment filed on 11/5/2021.
The 35 U.S.C. 103 rejection of claim 12 as being unpatentable over Bin in view of Miyamoto et al. of record in the previous Office Action mailed on 8/5/2021 has been withdrawn due to the Applicant’s amendment filed on 11/5/2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochi (US 5,797,347).
Ochi discloses an absorbent pad (Figs. 1-3) comprising a liquid permeable layer (topsheet 2), a liquid impermeable layer (backsheet 3), and a liquid absorbent layer (core panel 4) disposed between the liquid permeable layer and the liquid impermeable layer, the liquid absorbent layer including a first absorption region (central region 10) and a second absorption region (side edge region 11), the second absorption region extending around the first absorption region (Fig. 1), the second absorption region being configured to absorb more liquid per unit area than the first absorption region, since the second absorption region (side edge region 11) is thicker and contains a substantially larger quantity of the superabsorbent polymer powders than the first absorbent region (central region 10) (Figs. 1-2; col. 1, lines 58-64; and col. 2, lines 6-55). Ochi further discloses the first absorption region (region 10) including a first quantity of superabsorbent polymer (col. 2, lines 40-45), the second absorption region (region 11) including a second quantity of superabsorbent polymer (col. 2, lines 40-45) and the second quantity of superabsorbent polymer measures greater than the first quantity of superabsorbent polymer (Fig. 2; col. 2, lines 40-45). 
Furthermore, the limitation “wherein, when a liquid is applied to the absorbent pad when in a dry state, the liquid is absorbed by the absorbent pad and the absorbent pad operates such that a height of the first absorption region increases, a height of the second absorption region increases, and the height of the second absorption region is greater than the height of the first absorption region” in claim 1 recites a recitation of the intended use of the claimed invention. It 
Regarding claim 4, Ochi discloses the first and second absorption regions (regions 10 and 11) including pulp (Fig. 2, pulp fibers 13; col. 2, lines 6-26).
	Regarding claim 6, Ochi discloses when a liquid is absorbed by the absorbent pad, the liquid is absorbed by the second absorption region, and the second absorption region defines a raised region such that the first absorption region is recessed relative to the second absorption region (Figs. 1-2; col. 1, lines 53-65 and col. 2, lines 40-55).
	Regarding claim 7, Ochi discloses a peripheral region extending around the second absorption region (Figs. 1-2, the peripheral region extending around the thick side edge region 11).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi.
Regarding claim 9, Ochi teaches the absorbent pad of claim 1, but Ochi fails to disclose opposing sides of the second absorption region including an equal quantity of superabsorbent polymer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the opposing sides of the second absorption region (region 11) in Ochi to have an equal quantity of superabsorbent polymer for the purpose of allowing the liquid to be absorbed evenly throughout the thick edge region (region 11). 
Regarding claim 19, Ochi discloses a method of using an absorbent pad comprising a liquid permeable layer (topsheet 2), a liquid impermeable layer (backsheet 3), and a liquid absorbent layer (core panel 4) disposed between the liquid permeable layer and the liquid impermeable layer, the liquid absorbent layer including a first absorption region (central region 10) and a second absorption region (side edge region 11), the second absorption region extending around the first absorption region (Fig. 1), the second absorption region being configured to absorb more liquid per unit area than the first absorption region, since the second absorption region (side edge region 11) is thicker and contains a substantially larger quantity of the superabsorbent polymer powders than the first absorbent region (central region 10) (Figs. 1-2; col. 1, lines 58-64; and col. 2, lines 6-55). Ochi further discloses the first absorption region (region 10) including a first quantity of superabsorbent polymer (col. 2, lines 40-45), the second absorption region (region 11) including a second quantity of superabsorbent polymer (col. 2, lines 40-45) and the second quantity of superabsorbent polymer measures greater than the first quantity of superabsorbent polymer (Fig. 2; col. 2, lines 40-45). Furthermore, the limitation “wherein, when a liquid is applied to the absorbent pad when in a dry state, the liquid is absorbed 
Ochi fails to disclose placing the absorbent pad on a floor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified how the absorbent pad of Ochi is used, to include placing the absorbent pad on the floor, for the purpose of allowing pet animals to have easy access to the absorbent pad.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Fry et al. (US 2006/0260559) [hereinafter Fry].

Fry teaches that it is well known in the animal/pet absorbent pad art to have an absorbent pad include an attractant layer configured to attract an animal that is disposed between the liquid permeable layer and the liquid absorbent layer, since it can be sprayed onto the filler 14 and thus would form a layer between the liquid permeable layer 28 and the absorbent layer 14, (paragraphs [0011] and [0031]) for the purpose of providing a scent that functions as an attractant and increases the tendency of a puppy or other pet to eliminate on the pad (paragraph [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent pad in Ochi to include an attractant layer configured to attract an animal that is disposed between the liquid permeable layer and the liquid absorbent layer as suggested by Fry in order to provide a scent that functions as an attractant and increases the tendency of a puppy or other pet to eliminate on the pad.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Miyamoto et al. (US 6,227,145) [hereinafter Miyamoto].
Ochi teaches the absorbent pad of claim 1, but fails to teach the liquid absorbent layer including a superabsorbent polymer sublayer, a pulp sublayer, and a tissue sublayer, the pulp sublayer being disposed between the superabsorbent polymer sublayer and the tissue sublayer.
Miyamoto teaches that it is well known in the animal absorbent pad art to have the liquid absorbent layer (Fig. 1) including a superabsorbent polymer sublayer (layers 5a and 5b), a pulp 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid absorbent layer in Ochi to include a superabsorbent polymer sublayer, a pulp sublayer, and a tissue sublayer, and have the pulp sublayer being disposed between the superabsorbent polymer sublayer and the tissue sublayer as suggested by Miyamoto in order to provide the absorbent pad with a high rate of liquid-absorption while preventing liquid from flowing backward to the top sheet.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 5,797,347) in view of Miyamoto et al. (US 6,227,145) [hereinafter Miyamoto] and in view of Fry et al. (US 2006/0260559) [hereinafter Fry].
Regarding claims 14 and 18, Ochi discloses an absorbent pad (Figs. 1-3) comprising a liquid permeable layer (topsheet 2), a liquid impermeable layer (backsheet 3), and a liquid absorbent layer (core panel 4) disposed between the liquid permeable layer and the liquid impermeable layer, the liquid absorbent layer including a first absorption region (central region 10) and a second absorption region (side edge region 11), the second absorption region extending around the first absorption region (Fig. 1), the second absorption region being configured to absorb more liquid per unit area than the first absorption region, since the second absorption region (side edge region 11) is thicker and contains a substantially larger quantity of the 
Ochi fails to teach the liquid absorbent layer including a superabsorbent polymer sublayer, a pulp sublayer, and a tissue sublayer, the pulp sublayer being disposed between the superabsorbent polymer sublayer and the tissue sublayer, and an attractant layer configured to attract an animal being disposed between the liquid permeable layer and the liquid absorbent layer. 
Miyamoto teaches that it is well known in the animal absorbent pad art to have the liquid absorbent layer (Fig. 1) including a superabsorbent polymer sublayer (layers 5a and 5b), a pulp sublayer (layer 6), and a tissue sublayer (layers 7a and 7b), the pulp sublayer being disposed between the superabsorbent polymer sublayer and the tissue sublayer (Fig. 1; col. 2, lines 45-50; col. 3, lines 21-25) for the purpose of providing a high rate of liquid-absorption while preventing liquid from flowing backward to the top sheet (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid absorbent layer in Ochi to include a superabsorbent polymer sublayer, a pulp sublayer, and a tissue sublayer, and have the pulp sublayer being disposed between the superabsorbent polymer sublayer and the tissue sublayer as suggested by Miyamoto in order to provide the absorbent pad with a high rate of liquid-absorption while preventing liquid from flowing backward to the top sheet.
Fry teaches that it is well known in the animal/pet absorbent pad art to have an absorbent pad include an attractant layer configured to attract an animal that is disposed between the liquid permeable layer and the liquid absorbent layer, since it can be sprayed onto the filler 14 and thus would form a layer between the liquid permeable layer 28 and the absorbent layer 14, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent pad in Ochi to include an attractant layer configured to attract an animal that is disposed between the liquid permeable layer and the liquid absorbent layer as suggested by Fry in order to provide a scent that functions as an attractant and increases the tendency of a puppy or other pet to eliminate on the pad.
Furthermore, the limitation “wherein, when a liquid is applied to the absorbent pad when in a dry state, the liquid is absorbed by the absorbent pad and the absorbent pad operates such that a height of the first absorption region increases, a height of the second absorption region increases, and the height of the second absorption region is greater than the height of the first absorption region” in claim 14 recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Ochi in view of Miyamoto and Fry clearly teach all the structural limitations of the claimed absorbent pad. Accordingly, the absorbent pad as taught by Ochi in view of Miyamoto and Fry is capable of performing the intended use recited in claim 14. 

Regarding claim 16, Ochi fails to disclose opposing sides of the second absorption region including an equal quantity of superabsorbent polymer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the opposing sides of the second absorption region (region 11) in Ochi to have an equal quantity of superabsorbent polymer for the purpose of allowing the liquid to be absorbed evenly throughout the thick edge region (region 11). 
Regarding claim 17, Ochi discloses the second absorption region (Figs. 1-2, region 11) being configured such that the superabsorbent polymer is substantially prevented from migrating between the first and second absorption regions, since the thick edge regions 11 are raised higher than the central region 10 and is capable of substantially preventing the superabsorbent polymer from migrating between the first and second absorption regions.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi.
Ochi fails to specifically teach both the height of the first absorption region and the height of the second absorption region being in a range of 0.25 mm to 1 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the height of the first absorption region and the height of the second absorption region in Ochi to each be in a range of 0.25 mm to 1 mm, since it has been held that where the .
 
      Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive.
	Applicant argues that “Ochi does not appear to disclose any change of any dimension of the central region 10 or the side region 11 upon a liquid being applied to the absorbent panel 1 when in a dry state”.
This argument is not deemed persuasive. As shown in the 102 and 103 rejections above, Ochi teaches the structure of the claimed absorbent pad as recited in claims 1, 14 and 19. The limitation “wherein, when a liquid is applied to the absorbent pad when in a dry state, the liquid is absorbed by the absorbent pad and the absorbent pad operates such that a height of the first absorption region increases, a height of the second absorption region increases, and the height of the second absorption region is greater than the height of the first absorption region” in claims 1, 14 and 19 recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Ochi clearly teaches all the structural limitations of the claimed . 

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781